Citation Nr: 1825902	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for low back pain and, if so, whether service connection is warranted for a low back disorder.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1959 to August 1963, and with the United States Army from March 1964 to March 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has been subsequently transferred to RO in Atlanta, Georgia.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In addition, the Veteran submitted evidence in June 2017 and July 2017, without a waiver of AOJ consideration.  However, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).

For the reasons expressed below, the Board is reopening the service-connection claim for low back pain.  The reopened back claim and bilateral hearing loss claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a November 2010 rating decision, the RO declined to reopen the Veteran's service-connection claim for low back pain; he did not appeal that decision, nor did he submit new and material evidence within one year.

2.  The evidence associated with the file since the November 2010 rating decision is not cumulative or redundant of evidence previously of record pertaining to the Veteran's low back pain claim.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that declined to reopen the Veteran's service-connection claim for low back pain is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the service-connection claim for low back pain has been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108.  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's original service-connection claim for low back pain and for arthritis of the back was denied by a March 2004 rating decision.  In that decision, the RO denied the claim based on findings that the Veteran's service records showed no treatment for back problems during service, nor was a current medical diagnosis shown.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with the decision.  No further communication regarding his claim for low back pain and for arthritis of the back was received until August 2005, when VA received his petition to reopen such claim.  Therefore, the March 2004 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.  

In August 2005, the Veteran filed a petition to reopen his claim.  A December 2005 rating decision declined to reopen the Veteran's claim for service connection for low back pain, finding that new and material evidence had not been received.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with the decision.  No further communication regarding his claim for low back pain was received until June 2010, when VA received a petition to reopen such claim.  Therefore, the December 2005 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.  

In June 2010, the Veteran filed a petition to reopen his claim.  A November 2010 rating decision declined to reopen the Veteran's claim for service connection for low back pain finding that new and material evidence had not been received.  Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with the decision.  No further communication regarding his claim for low back pain was received until September 2014, when VA received his petition to reopen such claim.  Therefore, the November 2010 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.  

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim for low back pain, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, copies of service treatment records were added to the file; however, they were duplicates of those already considered in prior final rating decisions.  Service personnel records were obtained and associated with the file, but they are not relevant to the Veteran's back claim.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

The evidence of record at the time of the November 2010 rating decision consisted of the Veteran's service treatment records, VA and private treatment records, a December 2009 lay statement, and statements from the Veteran.  The RO continued to deny the Veteran's claim in November 2010 based on a finding that his service treatment records showed no objective evidence of treatment for low back pain.
 
Pertinent evidence received since the November 2010 rating decision includes a February 2016 statement from his spouse, private treatment records, statements from the Veteran, and a March 2017 VA examination.  Of particular note, in her February 2016 statement, the Veteran's spouse indicated she remembers the Veteran having back pain a few months after the aircraft fuel tank unloading accident.  Additionally, she notes that she has been married to the Veteran for almost fifty years and that she knows when his back problems started and how he has suffered from it through the years.  Moreover, there is an August 2011 VA treatment record that noted the Veteran's complaint of back pain following an injury while in service and that he has had pain since then. 

The Board finds that such evidence is new because it was not before the RO at the time of the November 2010 rating decision.  This evidence is also material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for low back pain.  Specifically, the spouse's statement is pertinent as to the onset of low back pain in-service and continuity of symptoms.  The evidence indicates that his spouse remembers him having back pain a few months after the aircraft fuel tank unloading accident, and that he continues to suffer from it.  While this evidence is insufficient by itself to support the award of service connection, the Board finds that the evidence submitted is both new and material, and that the claim is reopened.


ORDER

The application to reopen a service-connection claim for low back pain is granted.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claims.

Increased Rating for Bilateral Hearing Loss

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).
When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran was last afforded a VA examination over three years ago in February 2015.  Since that examination, the record reflects that his hearing loss may have increased in severity.  For example, in his May 2017 correspondence, the Veteran reports that his hearing has degraded in the past two years to the point that he needs to get another audiology examination.  The Veteran is competent to attest to observing worsening hearing acuity.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, the record indicates that his condition may have worsened.

As such, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate his claim for a higher rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Service Connection for Low Back Disorder

The Veteran claims entitlement to service connection for a low back disability as a result of his military service.  He alleges that his back disability is related to an in-service injury related to a car accident and the pain started a few months after an aircraft fuel tank was dropped on his back.  See March 2017 VA examination.  He further alleges that his condition has gotten worse and is constant.  Id.  

In March 2017, the Veteran underwent a VA examination.  Upon examination and review of the claims file, the examiner diagnosed him with lumbar spondylosis with spinal stenosis and degenerative disc disease at L4-5 and L5-S1, and dextroscoliosis.  The examiner opined that the Veteran's spondylosis and lumbar stenosis were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided rationale in indicating a review of the records did not reveal any treatment documents or injury reports while in service.  She noted the Veteran checked "yes" on an ETS examination in 1967 to the question have you ever or have you had recurrent low back pain.  She also noted that the Veteran's physician summary did not list any ongoing or active spine pathologies at the time.  The examiner concluded that the current pathologies noted are less likely service connected.

The Board finds that the March 2017 VA examination does not reflect consideration of the Veteran's statements or lay statements concerning the continuity of any low back pain or arthritis of the back symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to onset and continuity of symptoms, to provide a negative opinion).  Specifically, the examiner's opinion focuses exclusively on the symptoms documented in the Veteran's service treatment records, and does not acknowledge any of the Veteran's post-service treatment records, and the lay statement of record, including his reports of low back pain and arthritis of the back symptoms since his discharge.  See, e.g., May 2017 Statement.  The Board notes that the Veteran is competent to report his in-service accident and symptoms, as well as continuity of symptoms following service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Thus, to ensure that the Veteran's post-service treatment records, lay statements, and reports of low back pain and arthritis of the back symptoms since his discharge, are adequately considered, the Board finds that an addendum opinion to the March 2017 VA examination is necessary.

On remand, any updated VA treatment records dated after July 20, 2012, must be associated with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran the opportunity to submit or authorize VA to obtain on his behalf, relevant records of treatment for his hearing loss disability and his back disability.  Updated VA treatment records from July 20, 2012, to the present, should be obtained and associated with the Veteran's claims file.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service connected bilateral hearing loss.  All necessary testing should be conducted.  

3.  Return the claims file to a physician with appropriate expertise other than the March 2017 VA examiner.  
The electronic claims file should be forwarded to, and reviewed by the physician.  The need for an additional examination is left to the discretion of the examiner selected to write the addendum opinion.

Following a review of the entire record, the examiner should address the following question:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disorder (lumbar spondylosis with spinal stenosis and degenerative disc disease at L4-5 and L5-S1, and dextroscoliosis) had its onset during, or is otherwise related to, his active duty service, to include his in-service accident involving the fuel tank?  For purposes of this opinion, assume as true that the Veteran injured his back as he so describes.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records, private treatment records, and lay statements of continuity of symptoms submitted by the Veteran, his spouse, and fellow service-members, and the opinion should reflect such consideration.

A complete medical rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


